MEMORANDUM**
Lauro Quintero-Bernal appeals his guilty-plea conviction and 21-month sentence for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Quintero-Bernal first contends 21 U.S.C. §§ 952 and 960 are facially unconstitutional. Notwithstanding the arguments in his supplemental brief, this argument is precluded by United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002) (§ 960) and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (§ 952).
Quintero-Bernal next contends 21 U.S.C. §§ 952 and 960 require the government to plead and prove his knowledge of the drug quantity and type. Notwithstanding the arguments in his supplemental brief, this contention is precluded by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.